The Office points out that the tertiary references in the rejections of Claims 8/9 and Claim 10 were inadvertently swapped in the previous Office actions, although it appears that Applicant understood the intent because the contents of the pertinent rejections of record were not disputed.  The typographical error has been corrected below.  Claims 8/9 are rejected over Grace and Newman as evidenced by the EV Power Systems NPL while Claim 10 is rejected over Grace and Newman in view of Rotta.  

DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 7/19/2022:
Claims 1-18 are pending in the current application.  Claims 1, 3, and 5 have been amended,  and Claims 11-18 stand withdrawn.
The cores of the previous prior art-based rejections have been maintained with slight wording changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
5.	Claims 1-7 are rejected under 35 U.S.C. 103(a) as being obvious over Grace US PG Publication 2018/0212288 in view of Newman US PG Publication 2018/0048037.
Regarding Claims 1 and 7, Grace discloses an electrical storage system comprising an electric storage zone (areas within housings 24), an electric storage positioned within (battery modules 30 having a plurality of batteries 50 are held within housing 24, meeting Claim 7), a cooling fluid source in communication via fluid flow path (conduit) 18 with the electric storage zone since said zone includes the conduits within the electric storage zone, a modulating (control) valve 22 in the fluid flow path downstream (necessarily) from the cooling fluid source and upstream from the electric storage zone (Fig. 2), and a detector (sensor) 34 in fluid communication with the electric storage zone since the zone includes battery pack and module housings (see Figs 1-3; paras 0017-0020, 0024-0026). Grace discloses wherein the modulating valve is configured and adapted to vary a flow area of the fluid flow path (e.g. one valve 22 can selectively send cooling fluid 8 to different battery packs 20, Fig. 2, para 0017) but does not specifically disclose that the cooling fluid is cooling air in the embodiment shown in the figures.  However, Grace does teach that the disclosed electrical storage system can also include air that is circulated via valves and conduits through the battery pack (paras 0025-0026) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to configure the system of Grace (directing a cooling fluid such as a liquid) to direct a cooling fluid such as air since Grace teaches that air is also used as a source of coolant and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  
Grace does not specifically disclose wherein the modulating valve is configured and adapted to selectively very a flow area of the fluid flow path during a detection window. However, the system of Grace, including a controller controlling the valves 22, would be capable of carrying out any kind of programming, including that involving a “detection window”, which would result in the modulating valve being configured and adapted to carry out its mechanical purpose during a period of time specified by the user via the controller.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Further, Grace does not specifically disclose a detector downstream from the electric storage zone along the fluid flow path in fluid communication with the electric storage zone and configured and adapted to sense at least one of smoke, gas, or other particulates in the fluid flow path during a detection window.  However, in the same field of endeavor, Newman discloses that gas and smoke presence is detected to generate a signal indicating abnormal condition (see at least paras 0024-0025) and it would be obvious to incorporate this feature into the system of Grace for enhanced safety. If it is not explicitly taught that the detector is positioned downstream from the electric storage zone along the fluid flow path in fluid communication with the electric storage zone (of which there are multiple parts), then it would be obvious to design the system in that way so that any gas/smoke carried away from the electric storage zone by the cooling air of modified Grace would be detected since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claims 2-3 and 5-6, because there are coolant channels 18 of Grace modified by Newman going into the electric storage zone, then the electric storage zone necessarily has a fluid inlet and a fluid outlet, wherein the cooling fluid source is necessarily in fluid communication with the fluid inlet and upstream from the electric storage zone.  The figs of Grace show that a fluid exit flow path 18 extends from the electric storage zone. If it is not obvious to have this fluid communication and upstream-downstream arrangement, then it would be obvious to form this fluid communication and upstream-downstream arrangement to allow coolant to flow to the battery since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). B also teaches this arrangement (para 0006).
Regarding Claim 4, Newman discloses that the cooling fluid can be a gas that flows directly into a battery housing and that the sensor 32 in a battery housing can sense smoke or a gas (see para 0024, 0031) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate the approach of Newman into the system of Grace to provide the detector in fluid communication with fluid outlet downstream from the fluid outlet in order to detect smoke or gas in the cooling air stream of Grace since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
6.	Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grace US PG Publication 2018/0212288 in view of Newman US PG Publication 2018/0048037, as evidenced by “EV Power Systems NPL” .
Regarding Claims 8 and 9, Grace modified by Newman discloses the claimed system as explained in the rejection of Claim 1, which is incorporated herein in its entirety.  Grace modified by Newman does not specifically disclose wherein the electric storage is electrically coupled to an electric motor controller and the electric motor controller is electrically coupled to an electric motor.  However, Grace discloses in para 0014 explains that the electric storage is electrically connected to an electric motor since the battery system provides this power to the motor, which must have a controller. Rotta is presented as evidence that an electric motor uses a controller to connect a battery with the motor.
7.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grace US PG Publication 2018/0212288 in view of Newman US PG Publication 2018/0048037, as applied to Claim 1, and further in view of Rotta US PG Publication 2005/0178539.
Regarding Claim 10, Grace modified by Newman discloses the claimed system as explained in the rejection of Claim 1, which is incorporated herein in its entirety.  Grace modified by Newman does not specifically disclose wherein the detector is included within a detector system operatively connected to the modulating valve to control fluid flow through the modulating valve.  However, Rotta teaches a combined cooling control system and smoke detector for electronic components in a vehicle (aircraft) which makes fault correction simpler because of the combined structure (fig. 9; paras 0003, 0010, 0076). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include the detector of Grace and Newman in a detector system operatively connected to the modulating valve of Grace and Newman to control fluid flow through the modulating valve because Rotta teaches that this design is known and successful in a similar system, and the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Response to Arguments
7.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S. PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on Monday through Thursday, 6/7 am - 3/4 pm; Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729